Exhibit 10.2 WAIVER and FIRST AMENDMENT,dated as of June 21, 2007 (this “Waiver”), executed in connection with the LOAN AND SECURITY AGREEMENT,dated as of June 8, 2005 (as the same has heretofore been amended and may hereafter be amended, restated, modified or supplemented from time to time, the “Loan and Security Agreement”), among MTM TECHNOLOGIES, INC., a New York corporation (“Parent”), each of its subsidiaries that is a party thereto (each of Parent and each such subsidiary, a “Company” and collectively the “Companies”), and any other entity that becomes a party thereto as a borrower and TEXTRON FINANCIAL CORPORATION, a Delaware corporation (“TFC”).Terms which are capitalized in this Waiver and not otherwise defined shall have the meanings ascribed to such terms in the Loan and Security Agreement. WHEREAS, the Companies have requested that TFC (i) waive as Events of Default the violation by the Companies of the Consolidated Fixed Charge Coverage Ratio requirements of Section 1(b) of the Addendum to the Loan and Security Agreement and the Consolidated Senior Leverage ratio requirements of Section 1(a) of the Addendum to the Loan and Security Agreement for the period of four consecutive fiscal quarters ending on or about March 31, 2007, (ii) waive the breach by the Companies of any representations and warranties set forth in the Loan and Security Agreement or any other loan documents related thereto to which they are a party solely as a result of the foregoing, and (iii) agree to modify certain terms of the Loan and Security Agreement, and TFC has agreed to the foregoing requests, on the terms and subject to satisfaction of the conditions contained in this Waiver; NOW, THEREFORE, in consideration of the mutual promises contained herein, and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto hereby agree as follows: Section One. Amendment.Effective as of the date hereof, upon the satisfaction of the conditions precedent set forth in Section Four hereof, the Loan and Security Agreement is hereby amended as follows: (a)Section 4. Defined Terms.Section 4 of the Loan and Security Agreement is amended by adding thereto the terms “Consulting Charges,” “Consolidated Liquidity” and “Business Day” and the respective definitions thereof, and by deleting therefrom the definitions of the terms “Consolidated EBITDA” in subclause (m) thereof, “Consolidated Fixed Charges” in subclause (n) thereof and “Consolidated Senior Leverage” in subclause (p) thereof, and substituting the following in lieu thereof: (m) “Consolidated EBITDA shall mean, for any period, with respect to theParent and its consolidated Subsidiaries, other than the Excluded Subsidiaries, all earnings before all interest, tax obligations and depreciation and amortization expense for such period, all determined in conformity with GAAP on a basis consistent with the latest audited financial statements of the Parent, but excluding the effect of extraordinary and/or nonrecurring gains or losses for such period and, to the extent included in the calculation of earnings for such period, excluding any Consulting Charges paid during such period.” (n) “Consolidated Fixed Charges shall mean, for any period, with respect to the Parent and its consolidated Subsidiaries, other than the Excluded Subsidiaries, the sum of (i)all cash interest obligations (including, without limitation, cash interest obligations in respect of any Investor Obligations, loans under the CIT Financing Agreement and/or Subordinated Debt) paid or due during such period, (ii)the amount of all scheduled fees paid to CIT and the lenders under the CIT Financing Agreement during such period, (iii) the amount of principal repaid in cash or scheduled to be repaid but not paid on Indebtedness (other than the loans under the CIT Financing Agreement and any loans made hereunder) during such period (including, without limitation, principal repayments in respect of any Investor Obligations and/or Subordinated Debt, but not including principal repayments in respect of any Indebtedness that is, by its terms, payable only in stock) provided, that, cash payments made in respect of Indebtedness incurred in connection with any Permitted Acquisition (as such term is defined in the CIT Financing Agreement) will be excluded from Consolidated Fixed Charges to the extent that they were made with the proceeds of capital contributions (either in the form of equity or Subordinated Debt) and not with the proceeds of “Revolving Loans” under, and as defined in, the CIT Financing Agreement or other working capital, (iv)unfinanced Capital Expenditures incurred during such period, (v)all cash payments made or due in respect of any earnout or similar contingent obligations during such period, provided, that, such cash payments will be excluded from Consolidated Fixed Charges to the extent that they were made with the proceeds of capital contributions (either in the form of equity or Subordinated Debt) and not with the proceeds of loans under the CIT Financing Agreement or other working capital, (vi)all payments made or due in respect of Capital Leases during such period, and (vii) all cash charges incurred during such period relating to severance, restructuring and other similar kinds of expenses.For avoidance of doubt, the calculation of Consolidated Fixed Charges for any period of determination shall not include any Consulting Charges due or payable during such period.” (p)Intentionally Omitted. (sss) “Consulting Charges”shall mean, for any period, the fees and disbursements due or payable in cash during such period by the Parent to Carl Marks Associates for the consulting services provided to the Companies by such consultant.” 2 (ttt) “Consolidated Liquidity” shall mean, as of any date of determination, the sum of (i) all cash and cash equivalents on the Consolidated Balance Sheet, calculated after giving effect to all checks, drafts and other negotiable instruments issued by and drawn on a bank account of any Company, which checks, drafts and other negotiable instruments have not been presented for payment as of the opening of business on such date of determination, but not including cash reserved for accrued payroll obligations, plus (ii) the amount of Net Availability (as such term is defined in the CIT Financing Agreement). (uuu) “Business Day”shall mean any day on which you and JPMorgan Chase Bank, N.A. are open for business. (b) Section 3(b).
